DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The Examiner notes excessive overuse of “respectively” as well as unnecessary commas.  
Claim 1 is objected to because of the following informalities:  “the at least one elementary module being configured so as to define the anode chamber, respectively, the cathode chamber, between the oxidation unit and the fuel transporter support, respectively, the oxidation support” in lines 14-16 is grammatically incorrect. 
Claim 1 is objected to because of the following informalities:  “the anode block, respectively, the cathode block, and the oxidation unit are attached to each other” in lines 18-19 should be replaced with --the anode block, the cathode block, and the oxidation unit are attached to each other--.  
Claim 3 is objected to because of the following informalities:  “in which the anode block, respectively, the cathode block and the oxidation unit are both attached by bonding and electrically connected to each other by means of an anode conductive bridge, respectively, a cathode conductive bridge containing an electrically conductive adhesive” in lines 2-5 is grammatically incorrect.
Claim 11 is objected to because of the following informalities:  “in which the cathode feed channel extends in an oblique extension direction relative to the extension direction in which extends the cooling channel, and/or the planes in which generally extend the cathode feed channel and the cooling channel are difference and parallel” in lines 2-5 is grammatically incorrect.
Claim 16 is objected to because of the following informalities:  “including the attachment of an anode block, respectively, of a cathode block to an oxidation unit” in lines 3-4 is grammatically incorrect.
Claim 18 is objected to because of the following informalities:  “is deposited on the anode block, respectively, on the cathode block, and/or on the oxidation unit, and the anode block, respectively, the cathode block is then assembled…” in lines 2-6 is grammatically incorrect.
Appropriate correction is required.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Specifically, the limitations of claim 2 “in which each elementary module extends in an oblique longitudinal plane”, claim 11 “in which the cathode feed channel extends in an oblique extension direction”, or claim 13 “so that the cell inlet and outlet cathode feed flows in at least one oblique direction”.
Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 6, 11, 13, and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “in which each elementary module extends in an oblique longitudinal plane” in line 2.  It is unclear whether the extension should be in a direction that is neither parallel nor at a right angle (and with respect to what other structure), as indicated by the term “oblique”, or if the extension should be parallel, as indicated by the instant drawings, e.g. Figs 1 or 6.  For purposes of this Office Action, it will be assumed that the inclusion of “oblique” was an inadvertent typographical error, consistent with the instant drawings.
Claim 6 recites the limitation “the plurality of compression modules” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “in which the cathode feed channel extends in an oblique extension direction” in lines 2-3.  It is unclear whether the extension should be in a direction that is neither parallel nor at a right angle, as indicated by the term “oblique”, or if the extension should be parallel, as indicated by the instant drawings, e.g. Figs 1 or 6.  For purposes of this Office Action, it will be assumed that the inclusion of “oblique” was an inadvertent typographical error, consistent with the instant drawings.
Claim 11 recites the limitation “in which generally extend”.  “Generally” is a relative term which renders the claim indefinite.  The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 13 recites the limitation “so that the cell inlet and outlet cathode feed flows in at least one oblique direction” in lines 10-11.  It is unclear whether the flow direction should be in a direction that is neither parallel nor at a right angle, as indicated by the term “oblique”, or if the flow direction should be parallel, as indicated by the instant drawings, e.g. Figs 5 or 6.  For purposes of this Office 
Claim 16 recites the limitation “including the attachment of an anode block, respectively, of a cathode block to an oxidation unit” in lines 3-4.  It is unclear whether these are the same anode and cathode blocks of claim 1, or separate, additionally required blocks.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank et al. (US 2006/0210855 A1).
Regarding claims 1 and 16, Frank et al. discloses a fuel cell (100) including a plurality of elementary modules ([0051]), and related process for manufacturing said fuel cell, stacked on each other in a stacking direction (see [0048] which describes that an electrochemical cell module is typically made up of a number of singular electrochemical cells connected in series to form an electrochemical cell stack), at least one of the elementary modules of the plurality including:

an anode block including a fuel transporter support (anode flow field plate 120) suitable for transporting an anode feed flow containing the fuel ([0071-0072]) to an anode chamber (not explicitly labeled, but area between MEA and anode flow field plate, i.e. area where hydrogen is converted to hydrogen ions), and an anode current collector (116) attached to the fuel transporter support (as shown in Fig 2),
a cathode block including an oxidation transporter support (cathode flow field plate 130) suitable for transporting a cathode feed flow containing the oxidant ([0082-0083]) to a cathode chamber (not explicitly labeled, but area between MEA and cathode flow field plate, i.e. area where water is produced), and a cathode current collector (118) attached to the oxidation transporter support (as shown in Fig 2),
the at least one elementary module being configured so as to define the anode chamber, respectively, the cathode chamber, between the oxidation unit and the fuel transporter support, respectively, the oxidation support (as shown in Fig 2),
the at least one elementary module being such that, prior to assembly of the at least one elementary module in the plurality of elementary modules of the fuel cell, the node block, respectively, the cathode block, and the oxidation unit are attached to each other (it is noted that subcomponents of a system, e.g. flow field plates, MEAs, etc…, must necessarily be “attached to each other” in order to assemble a system).
Regarding claim 2, Frank et al. discloses all of the claim limitations as set forth above.

Regarding claim 6, Frank et al. discloses all of the claim limitations as set forth above.
Frank et al. does not appear to disclose any compression, and thus appears to disclose being free of means for compressing the plurality of compression [sic] modules.
Regarding claim 7, Frank et al. discloses all of the claim limitations as set forth above.
Frank et al. further discloses that the elementary modules are electrically connected together in series ([0060]).
Regarding claim 8, Frank et al. discloses all of the claim limitations as set forth above.
Frank et al. further discloses that two consecutive elementary modules are placed head to tail in the stacking direction (as shown in Fig 5B).
Regarding claim 9, Frank et al. discloses all of the claim limitations as set forth above.
Frank et al. further discloses at least one cathode feed channel (air port 106 and associated internal manifold) configured to feed the at least one elementary module with a cathode feed flow containing the oxidant ([0068]), and at least one cooling channel (coolant port 108 and associated internal manifold) configured to transport a cooling flow including a heat transfer fluid so as to exchange heat by convection with the at least one elementary module ([0070]).
Regarding claim 10, Frank et al. discloses all of the claim limitations as set forth above.
Frank et al. further discloses that at least one elementary module is placed between the cathode feed channel and the cooling channel (as shown in Fig 2).
Regarding claim 11, Frank et al. discloses all of the claim limitations as set forth above.
Frank et al. further discloses that the planes in which generally extend the cathode feed channel and the cooling channel are different and parallel (as shown in Fig 2).
Regarding claim 12, Frank et al. discloses all of the claim limitations as set forth above.
Frank et al. further discloses that the cooling channel is placed between at least two consecutive elementary modules of the plurality of elementary modules in the stacking direction (as shown in Fig 5B and implied by Fig 2) and is configured so as to transport the cooling flow so as to exchange heat by convection with said two elementary modules ([0070]).
Regarding claim 13, Frank et al. discloses all of the claim limitations as set forth above.
Frank et al. further discloses that inlet apertures and outlet apertures of said cathode feed channel and cooling channel (as shown in Fig 2, 110/111 and 108/109, respectively) are configured so that the direction(s) of flow of the cell inlet and outlet cathode feed flows and the direction(s) of flow of the cooling flows are contained in different and parallel planes (as shown in Fig 5B).
Regarding claim 17, Frank et al. discloses all of the claim limitations as set forth above.
Frank et al. further discloses that at least two elementary modules are manufactured, and the elementary modules are stacked on top of each other in a stacking direction (as shown in Fig 5B).
Regarding claim 18, Frank et al. discloses all of the claim limitations as set forth above.
Frank et al. further discloses that at least one adhesive composition is deposited on the anode block and the cathode block ([0107]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2006/0210855 A1) as applied to claim 2 above, in view of Spear et al. (US 5,863,671).
Regarding claims 3 and 4, Frank et al. discloses all of the claim limitations as set forth above.
Frank et al. further discloses that the anode block, the cathode block, and the oxidation unit are both [sic] attached by bonding ([0064-0065]).  Frank et al. further discloses that the fuel cell system provides useful electrical energy via a load ([0054]), and appears to show current collector connections for said load (structures shown to the right of collectors 116/118 in Fig 2), but does not explicitly 
Spear et al. teaches fuel cell stacks (Abstract).  Spear et al. teaches that anode and cathode current collectors are respectively connected by current bridges via current tabs, and that such structure may be joined by gluing with conductive adhesives (col. 27, lines 6-26).
Frank et al. and Spear et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely fuel cell stacks.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that the fuel cell stack of Frank et al. must necessarily be electrically connected in order to provide useful energy to a load, and would thus find it obvious to use current bridges joined with conductive adhesives, as suggested by Spear et al., as doing so would amount to nothing more than to use known structures for their intended use in a known environment to accomplish an entirely predictable result.
The skilled artisan would find it further obvious that the anode conductive bridges and anode electron connectors and the cathode conductive bridges and cathode electron collectors are respectively attached by bonding and electrically connected to each other, as suggested by Spear et al.
Allowable Subject Matter
Claim(s) 5, and 14-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a fuel cell in which an oxidation unit and a fuel transporter support are attached by bonding to each other and electrically insulated from each other.
inter alia, a fuel cell including a plurality of cathode feed channels and a plurality of cooling channels.
Frank et al. (US 2006/0210855 A1) is considered to be the closest relevant prior art to dependent claims 5 and 14.  Frank et al. discloses most of the claim limitations as set forth above.
However, Frank et al. does not disclose, teach, fairly suggest, nor render obvious the recited electrical insulation between an oxidation unit (i.e. MEA) and a fuel transporter support (i.e. anode flow field plate), nor the plurality of cathode feed channels or cooling channels.  To the contrary, Frank et al. explicitly discloses that the anode catalyst layer, of the MEA, and anode flow field plate are electrically connected ([0063]) and the skilled artisan would reasonably understand that such electrical connections are required in order to provide useful energy to a load.  Frank et al. further discloses singular cathode feed channels and cooling channels, characterized by internal manifolds (as shown in Fig 2), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards a plurality of channels because such functionality, i.e. delivering fluid flow, is already accomplished via one channel.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/484792 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 is merely an obvious combination of the subcombination recited in claim 1 of copending Application No. 16/484792.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        03/12/2021